By the Court.
The receipt, so far from showing that the award was not accepted by the defendants, is decisive proof that they assented to it and gave the note in performance of the award.
Evidence that the arbitrators allowed to the plaintiff in their award the amount of claims which were barred by the statute of limitations was irrelevant and immaterial. It did not prove that the note in suit was without consideration. On the contrary, a debt barred by the statute is a good consideration for a promise.
The objection that Such notes were allowed might have formed good ground for setting aside the award; but it is too late to avail the defendant, after he has ratified and accepted the award by giving his note for the amount.

Exceptions overruled.